DETAILED ACTION
This is a final Office action addressing applicant’s response 12 April 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.
Claims 1 and 4 are examined.
Claims 2, 3 and 5 are withdrawn from consideration.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rider (U.S. Patent 2010/0077697) in view of Hansen (U.S. Publication 2018/0369966).
Claim 1: Rider discloses a roof panel seaming apparatus including a plurality of from at least two to five (see where four stations are present as noted in Fig. 6: each station is controlled by handle member 230, 232, 234, 236) each comprising at least one pressure application roller (see paragraph [0047]: 295-299 as shown in Fig. 7 are among the stations as are elements 228, 240, 242, 244 – this meets the limitation as claimed) attached in rotatable relation to a base (e.g., frame see paragraph [0045] which notes a base) aligned for engagement 
While Rider discloses the rollers are adjustable, it does not disclose rollers are interchangeable between different sizes and shapes.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular ee M.P.E.P. 2144.04 citing In re Dulberg¸ 289 F.2d 522 (CCPA 1961) where the court held that a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable.  The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."  The result of the modification of wherein each of said individual, connectable stations is operated by a single motor when such individual, connectable devices are connected together in any number (this would be necessary so that the devices are synched).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rider in view of Hansen and Griffiths (U.S. Patent 3,138,397).
Claim 4: the obvious modification of the prior art provides the modular roof panel seaming apparatus of Claim 1 except wherein each of said plurality of stations includes a gear tube through which a wormgear is present, wherein each said gear tube is connectable to an adjacent station and each wormgear operates simultaneously when all of said plurality of stations are connected.  Griffiths teaches a mechanical system used in a modular fashion, where the members are connected by a wormgears (e.g., Fig. 2: 26) in a tube (as shown in Fig. 1).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the wormgears, as worm gears are well known in the art of mechanics for delivering relatively high torque compared to other gears, and wormgears resist reversal of forces applied.  As a single drive motor is used (see above), the result would be all wormgears operate .  

Response to Arguments
The following addresses applicant’s remarks/arguments dated 12 April 2021.

Claim rejection – 35 USC 112:
	Applicant’s amendment overcomes the rejection under this heading (remarks: page 5) and the rejection under this heading is withdrawn.

Claim rejections – 35 USC 103:
	Applicant’s arguments are noted, however they are respectfully not persuasive.  While noting applicant’s position 
	Regarding the Hansen reference, the examiner agrees with applications position regarding its teaching, however, the reference was cited as a generic teaching that modular systems of similar nature are known in the art.  While Hansen may not be directed to the same system as in Rider, it does teach a general station system that is used in assembly of a construction based nature.    
Regarding the wormgear.  Rider was silent as to the types of gearing within the system.  As a result, the examiner takes the position that wormgears are known in the art, especially as it is well known that such gears are used in relatively high torque applications, as would be present in steel bending as in Rider.  The examiner maintains the rejection as proper.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s position with claim 4 stand or falls with claim 1.

	Applicant’s courtesies are appreciated.  The examiner notices differences in the present invention and the prior art and is willing to discuss the present application in an interview after final with applicant to advance prosecution.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649